          Case 2:20-cv-00032-JM Document 26 Filed 09/14/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

ERIC FRANKENHAUSER                                                               PLAINTIFF
ADC #157660

V.                                  No. 2:20CV00032-JM

McDONALD, Provider, EARU;
P. DRUMMOND, Provider, EARU;
CONVERSE, Provider, EARU;
G. KERSTEIN, Provider, EARU;
G. RECHEIGL, Health Services
Administrator, EARU; ESTHER PILGRIM,
Nurse, EARU; A. DOUGLAS, Nurse,
EARU; R. BRANCH, Warden, EARU;
G. LAY, Warden, EARU; TRACY
BENNETT, Nurse, EARU;
and ARNETT, Sergeant                                                         DEFENDANTS


                                        JUDGMENT

       Consistent with the Order entered separately today, this case is voluntarily dismissed

without prejudice.

       Dated this 14th day of September, 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
